IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                                 January 2013 Term

                                                                   FILED
                                                                June 7, 2013
                                    No. 11-1336                released at 3:00 p.m.
                                                               RORY L. PERRY II, CLERK
                                                             SUPREME COURT OF APPEALS
                                                                 OF WEST VIRGINIA




                            STATE OF WEST VIRGINIA,
                             Plaintiff Below, Respondent

                                         v.

                               RICHARD A. WHITE,
                             Defendant Below, Petitioner



                  Appeal from the Circuit Court of Nicholas County
                              Honorable Gary Johnson
                            Criminal Action No. 10-F-79

                                    AFFIRMED


                              Submitted: April 17, 2013
                                 Filed: June 7, 2013


William C. Forbes, Esq.                              Patrick Morrisey, Esq.
W. Jesse Forbes, Esq.                                Attorney General
Forbes Law Offices, PLLC                             Scott E. Johnson, Esq.
Charleston, West Virginia                            Andrew D. Mendelson, Esq.
Attorneys for Petitioner                             Assistant Attorneys General
                                                     Charleston, West Virginia
                                                     Attorneys for Respondent


The Opinion of the Court was delivered PER CURIAM.
                           SYLLABUS BY THE COURT
       1.     “‘Where the issue on an appeal from the circuit court is clearly a question of

law or involving an interpretation of a statute, we apply a de novo standard of review.’

Syllabus point 1, Chrystal R.M. v. Charlie A.L., 194 W.Va. 138, 459 S.E.2d 415 (1995).”

Syl. Pt. 1, State v. Paynter, 206 W.Va. 521, 526 S.E.2d 43 (1999).



       2.     “To trigger application of the ‘plain error’ doctrine, there must be (1) an error;

(2) that is plain; (3) that affects substantial rights; and (4) seriously affects the fairness,

integrity, or public reputation of the judicial proceedings.” Syl. Pt. 7, State v. Miller, 194

W.Va. 3, 459 S.E.2d 114 (1995).



       3.     “Under the ‘plain error’ doctrine, ‘waiver’ of error must be distinguished from

‘forfeiture’ of a right. A deviation from a rule of law is error unless there is a waiver. When

there has been a knowing and intentional relinquishment or abandonment of a known right,

there is no error and the inquiry as to the effect of a deviation from the rule of law need not

be determined. By contrast, mere forfeiture of a right-the failure to make timely assertion

of the right-does not extinguish the error. In such a circumstance, it is necessary to continue

the inquiry and to determine whether the error is ‘plain.’” Syl. Pt. 8, State v. Miller, 194

W.Va. 3, 459 S.E.2d 114 (1995).




                                               i
       4.     “‘“The function of an appellate court when reviewing the sufficiency of the

evidence to support a criminal conviction is to examine the evidence admitted at trial to

determine whether such evidence, if believed, is sufficient to convince a reasonable person

of the defendant’s guilt beyond a reasonable doubt. Thus, the relevant inquiry is whether,

after viewing the evidence in the light most favorable to the prosecution, any rational trier

of fact could have found the essential elements of the crime proved beyond a reasonable

doubt.” Syl. Pt. 1, State v. Guthrie, 194 W.Va. 657, 461 S.E.2d 163 (1995).’ Syl. Pt. 1, State

v. Juntilla, 227 W.Va. 492, 711 S.E.2d 562 (2011).” Syl. Pt. 8, State v. Stone, 229 W.Va.

271, 728 S.E.2d 155 (2012).



       5.     “‘“A criminal defendant challenging the sufficiency of the evidence to support

a conviction takes on a heavy burden. An appellate court must review all the evidence,

whether direct or circumstantial, in the light most favorable to the prosecution and must

credit all inferences and credibility assessments that the jury might have drawn in favor of

the prosecution. The evidence need not be inconsistent with every conclusion save that of

guilt so long as the jury can find guilt beyond a reasonable doubt. [ ] Credibility

determinations are for a jury and not an appellate court. Finally, a jury verdict should be set

aside only when the record contains no evidence, regardless of how it is weighed, from which

the jury could find guilt beyond a reasonable doubt.” Syl. Pt. 3, in part, State v. Guthrie, 194

W.Va. 657, 461 S.E.2d 163 (1995).’ Syl. Pt. 2, State v. Juntilla, 227 W.Va. 492,711 S.E.2d

562 (2011).” Syl. Pt. 9, State v. Stone, 229 W.Va. 271, 728 S.E.2d 155 (2012).

                                               ii
       6.     “‘Once there is sufficient evidence to create a reasonable doubt that the killing

resulted from the defendant acting in self-defense, the prosecution must prove beyond a

reasonable doubt that the defendant did not act in self-defense.’ Syl. Pt. 4, State v. Kirtley,

162 W.Va. 249, 252 S.E.2d 374 (1978).” Syl. Pt. 6, State v. Harden, 223 W.Va. 796, 679

S.E.2d 628 (2009).



       7.     “‘It is peculiarly within the province of the jury to weigh the evidence upon the

question of self-defense, and the verdict of a jury adverse to that defense will not be set aside

unless it is manifestly against the weight of the evidence.’ Syllabus point 5, State v.

McMillion, 104 W.Va. 1, 138 S.E. 732 (1927), [overruled on other grounds, State v. Harden,

223 W.Va. 796, 679 S.E.2d 628 (2009)].” Syl. Pt. 2, State v. Whittaker, 221 W.Va. 117, 650

S.E.2d 216 (2007).



       8.     “The jury is the trier of the facts and in performing that duty it is the sole judge

as to the weight of the evidence and the credibility of the witnesses.” Syl. Pt. 2, State v.

Bailey, 151 W.Va. 796, 155 S.E.2d 850 (1967).



       9.      “Where there has been an unlawful homicide by shooting and the State

produces evidence that the homicide was a result of malice or a specific intent to kill and was

deliberate and premeditated, this is sufficient to support a conviction for first degree murder.”

Syl. Pt. 3, State v. Hatfield, 169 W.Va. 191, 286 S.E.2d 402 (1982).

                                               iii
       10.    “Although premeditation and deliberation are not measured by any particular

period of time, there must be some period between the formation of the intent to kill and the

actual killing, which indicates the killing is by prior calculation and design. This means there

must be an opportunity for some reflection on the intention to kill after it is formed.” Syl.

Pt. 5, State v. Guthrie, 194 W.Va. 657, 461 S.E.2d 163 (1995).



       11.    “A judgment of conviction will not be set aside because of improper remarks

made by a prosecuting attorney to a jury which do not clearly prejudice the accused or result

in manifest injustice.” Syl. Pt. 5, State v. Sugg, 193 W.Va. 388, 456 S.E.2d 469 (1995).



       12.    “Four factors are taken into account in determining whether improper

prosecutorial comment is so damaging as to require reversal: (1) the degree to which the

prosecutor’s remarks have a tendency to mislead the jury and to prejudice the accused; (2)

whether the remarks were isolated or extensive; (3) absent the remarks, the strength of

competent proof introduced to establish the guilt of the accused; and (4) whether the

comments were deliberately placed before the jury to divert attention to extraneous matters.”

Syl. Pt. 6, State v. Sugg, 193 W.Va. 388, 456 S.E.2d 469 (1995).



       13.    “‘A motion for a new trial on the ground of the misconduct of a jury is

addressed to the sound discretion of the court, which as a rule will not be disturbed on appeal

where it appears that defendant was not injured by the misconduct or influence complained

                                               iv
of.’ Syllabus Point 7, in part, State v. Johnson, 111 W.Va. 653, 164 S.E. 31 (1932).”

Syllabus, State v. Gilliam, 169 W.Va. 746, 289 S.E.2d 471 (1982).




                                           v
Per Curiam:

              The petitioner, Richard A. White, appeals his March 30, 2011, jury conviction

of first degree murder in the Circuit Court of Nicholas County, West Virginia. By order

entered August 23, 2011, he was sentenced to life in prison without the possibility of parole.

In this appeal, the petitioner contends that multiple trial errors were committed, including

instructional and evidentiary errors. The petitioner also argues that there was insufficient

evidence to convict him of first degree murder or to prove beyond a reasonable doubt that

he did not act in self-defense. Finally, the petitioner asserts that the trial court erred by

denying his motion for a new trial based upon prosecutorial and juror misconduct. Upon our

consideration of the record in this matter, the briefs and arguments of the parties, the

applicable legal authority, and for the reasons discussed below, we affirm the petitioner’s

conviction.



                         I. Factual and Procedural Background

              It is undisputed that on the night of December 2, 2009, the petitioner went to

the home of the victim, Harvey Hersman (hereinafter “Mr. Hersman” or “the victim”), and

shot him three times in the head resulting in his death. Shortly thereafter, in the morning

hours of December 3, 2009, the petitioner gave a video-taped statement to the police during




                                              1
which he claimed that he had shot Mr. Hersman in self defense.1 Subsequently, the petitioner

was indicted on one count of murder for causing the death of Mr. Hersman.



              According to the petitioner, he traveled to the residence of his former wife,

Kathy White, with his son, Robert White,2 on the evening of December 2, 2009, to retrieve

some personal property he had left at her house.3 Upon learning that Ms. White was not at

home, the petitioner and his son walked next door to Mr. Hersman’s residence. During his

video-taped statement, the petitioner told the police that he believed that Mr. Hersman and

his former wife were engaged in a long-term love affair.



              The petitioner stated that when they arrived at Mr. Hersman’s home, his son

knocked on the door, but the petitioner entered the house alone. In his statement to police,

the petitioner initially stated that “when I walked in Harvey Hershman’s [sic] house, I did

have a knife[,] I did have a weapon;”4 however, during the course of his statement, he also



       1
        The taped statement was played for the jury without objection by the petitioner; a
transcript of the petitioner’s statement has been reviewed by this Court as part of the
appendix record. The petitioner did not testify at trial.
       2
        Robert White is Kathy White’s former stepson.
       3
        Robert White’s friend, Terry “T.G.” Bennett, drove the men in his car. Another
person, Ashley Gates, was also a passenger in the car. At all times relevant, Mr. Bennett and
Ms. Gates remained in Mr. Bennett’s car.
       4
       In his statement to police, the petitioner described the knife as having “a special
design on the blade (i.e., a notch) for . . . gutting a cow or deer . . . .”

                                             2
indicated that he gave the knife to his son, explaining that he (the petitioner) had a volatile

history with Mr. Hersman, and “I didn’t want to look like a threat.”5 According to the

petitioner, when he gave the knife to his son, the blade was closed. The petitioner’s son, who

also gave a statement to the police and testified at trial, stated that the petitioner was not

angry or upset when they arrived at Mr. Hersman’s house.



              Thereafter, an altercation between the petitioner and the victim ensued. Ms.

White, who was, in fact, at Mr. Hersman’s home at the time, testified at trial6 that as she

entered the living room from the den,7 she saw the petitioner on top of the victim on the




       5
         The petitioner told police that one of the reasons he brought his son with him to Mr.
Hersman’s house was to show him that he did not intend to start a fight. He explained that
approximately one year earlier, while he was still living with Ms. White (next door to Mr.
Hersman), he was sitting alone on his front porch when Mr. Hersman arrived with a gun and
shot at him. It appears that this altercation had something to do with Ms. White. During the
course of his police interview, the petitioner alluded to three other occasions when Mr.
Hersman allegedly pulled a gun on him. The petitioner’s son corroborated the petitioner’s
testimony that the victim had threatened him with a gun on prior occasions. Ms. White also
testified that, in the past, Mr. Hersman had threatened to kill the petitioner. However,
additional information about these alleged incidents is not a part of the record.
       6
       At trial, Ms. White testified on behalf of the petitioner and denied that she and Mr.
Hersman were involved in a romantic relationship. To the contrary, Ms. White testified that
she and the petitioner were in the process of reconciling when the events herein transpired.
       7
        Contrary to the petitioner’s claim in his statement to the police that Ms. White was
“naked” in the victim’s bedroom and later emerged from the bedroom “half naked,” Ms.
White testified that she was, in fact, clothed, and had come to the victim’s house to talk to
him about her telephone and heating bills. As indicated above, she also testified that she
entered the living room from the den.

                                              3
couch in the living room.8 She then heard the victim yell for her to get the petitioner off of

him. Ms. White fled the home and ran past the petitioner’s son, who was standing on the

front porch. Ms. White, who testified that she did not see who started the altercation, called

9-1-1.



              According to the petitioner’s son, when he entered the home, he too saw the

petitioner holding down Mr. Hersman on the couch. He testified that he urged the petitioner

to leave and that when he stood up from the couch, Mr. Hersman began hitting him and the

two men resumed fighting.9 The petitioner’s son further testified that he stood between the

men and again urged his father to leave.



              Contrary to the petitioner’s statement to police, the petitioner’s son stated that

at that point during the altercation, the petitioner asked him to pick up his knife that was

lying opened on the living room floor. The petitioner’s son testified that he then put the knife

in the pocket of his hoodie. According to both the petitioner and his son, Mr. Hersman then

ran into the kitchen and the petitioner ran after him. In the kitchen area, Mr. Hersman



         8
        Dr. Hamada Mahmoud, the Deputy Chief Medical Examiner in the West Virginia
Office of the Chief Medical Examiner, testified that Mr. Hersman was five feet, eleven
inches tall and weighed 180 pounds. The petitioner was approximately six feet, three inches
tall and weighed forty to fifty pounds more than the victim.
         9
       The evidence revealed that various pieces of furniture were turned over and broken
throughout the home as a result of the physical altercation.

                                               4
retrieved a .45 caliber pistol, which was in its holster. The petitioner hit Mr. Hersman in the

head with the lid of a pressure cooker and grabbed the gun from his hand. The petitioner’s

son testified that he tried to grab the gun from his father’s hand while again trying to

convince him to leave. Meanwhile, according to both the petitioner and his son, Mr.

Hersman ran to another room and obtained a .357 revolver. He returned to the kitchen area

and fired a shot. The petitioner and his son both testified that they were unable to see if Mr.

Hersman shot the gun towards them. Although the petitioner’s son testified that he believed

Mr. Hersman was aiming at them, the evidence revealed that the bullet hole on the wall from

the bullet fired from the gun was only two feet from the floor. The petitioner’s son testified

that, based upon the diagram of the victim’s home about which he was questioned at trial,

he was not standing near where the bullet hole was found. The petitioner’s son stated that

he left the home after Mr. Hersman fired the gun.



              Thereafter, according to the petitioner’s statement to police, he knocked the

second gun (i.e., the .357 revolver) out of the victim’s hand and onto the floor, removed the

.45 pistol from the holster, and fired it at Mr. Hersman. In his statement to police, the

petitioner admitted that upon realizing there were no bullets in the chamber, he “shucked the

shell in [the gun]” and shot Mr. Hersman in the head.10 Mr. Hersman fell onto a metal fan,




       10
        Dr. Mahmoud testified that the first shot the petitioner fired into the victim’s head
was not a fatal shot.

                                              5
at which time the petitioner shot him in the head two more times from close range. More

specifically, he told police that

              after . . . he had the gun and I knocked that gun out of his hand
              [when] he had the other gun and I took that gun from him and
              whenever I aimed it at him and [it] clicked, he just kind of
              looked at me and laughed and he looked over at that other gun.
              When he looked over at the other gun, I shucked the shell in it
              and it had a shell in it and I shot it. . . . Because, like I said when
              I took that gun away from him, [he] [came] back with another
              one and when he had the other one, that’s whenever I took it
              away from him. Well, when I took it away from him, I stepped
              back. I seen him unarmed and I can’t say that I wasn’t in . . .
              mind of shooting him anyway.



              The petitioner admitted to police that he “shot him three times in the head.”11

The petitioner’s son testified that, given that the car in which he and the petitioner were

riding was parked at Ms. White’s house (approximately one hundred yards away), the

petitioner would not have been able to leave the victim’s home alive without shooting him.

The police found an open locked-blade knife under the victim’s body.12




       11
         According to Dr. Mahmoud, the victim died from multiple gunshot wounds.
       12
        It is unclear from the record whether the knife found underneath the victim’s body
was the same knife the petitioner brought to the home.

                                                6
              The petitioner immediately returned to his own home, wrapped the .45 pistol

in a plastic bag and, along with a blue pill crusher he took from the victim’s home,13 buried

it underneath a split rail fence along the property line.



              Following his arrest and during the course of his interview with police, the

petitioner’s dislike for the victim was well established. The petitioner told police that when

he entered the victim’s house, “I did have a knife[,] I did have a weapon and . . . I said

Harvey, you know we got a problem and he said you [are] damn right we do. . . .” The

petitioner further admitted to police that “as far as everything I know about Harvey

Hershman [sic], that ain’t nothing you want in your neighborhood anyway[;]” “[s]ome things

that he’s done to me that I mean I just don’t like the guy at all. . . . And I know some things

on the guy that just, he’s dirty[;]” “somebody as that man, he ain’t safe to be on the street.

He’s corrupting somebody, he’s a bad influence on somebody.” As indicated above, he

admitted that when he took the .45 pistol away from the victim, he saw him “unarmed and

I can’t say that I wasn’t in . . . mind of shooting him anyway. . . .”




       13
         Dr. Mahmoud testified that the autopsy of the victim revealed methamphetamine in
his system. At an admissibility hearing conducted on January 21, 2011, the State advised the
trial court that it had seized methamphetamine from the victim’s home; however, because the
drugs had not been tested, the State did not request the admission of either the drugs or the
blue pill crusher. See discussion infra.

                                               7
              At trial, the jury rejected the petitioner’s claim of self defense and convicted

him of first degree murder. He was sentenced to life in prison without the possibility of

parole. The petitioner’s post-trial motion for a new trial was denied by order entered July

20, 2011. This appeal followed.



                                  II. Standard of Review

              The appellant has presented several assignments of error for our review. In

Syllabus Point 1 of State v. Paynter, 206 W.Va. 521, 526 S.E.2d 43 (1999), this Court held,

“‘Where the issue on an appeal from the circuit court is clearly a question of law or involving

an interpretation of a statute, we apply a de novo standard of review.’ Syllabus point 1,

Chrystal R.M. v. Charlie A.L., 194 W.Va. 138, 459 S.E.2d 415 (1995).” This Court has also

indicated that a circuit court’s final order and ultimate disposition are reviewed under an

abuse of discretion standard. Syl. Pt. 1, in part, State ex rel. Hechler v. Christian Action

Network, 201 W.Va. 71, 491 S.E.2d 618 (1997).



              The more specific standards of review will be incorporated into the discussion

below.




                                       III. Discussion

                                              8
              As set forth above, the petitioner has asserted several assignments of error.

Each error will be discussed below.



                                  A. Instructional Error

              The petitioner contends that the trial court improperly instructed the jury on the

issue of self-defense. More specifically, the petitioner argues that the trial court abused its

discretion in giving the following instruction, which he contends was unsupported by the

evidence and a misstatement of the law:

                      When there is a quarrel between two or more persons and
              both are at fault, and a combat as a result of such quarrel takes
              place and death ensues as a result, in order to reduce the offense
              to killing in self-defense, two things must appear from the
              evidence and circumstances in the case: First, before the mortal
              shot was fired, the person firing the shot declined further
              combat; and (2) [sic], that he necessarily killed the deceased in
              order to preserve his own life, or that of another, or to protect
              himself or another from great bodily harm if evidence of self-
              defense is present.

The petitioner further argues that the trial court erred by refusing to give three of his

proposed instructions, the failure of which precluded the jury from fairly considering whether

he acted in self-defense or whether the evidence supported the lesser included offense of

voluntary manslaughter.14


       14
         The petitioner contends that the trial court should have included the following
instructions in the jury charge:

                     Under the laws of this state, when one without fault
                                                                                   (continued...)

                                              9
      The petitioner concedes that he failed to object either to the instruction given



14
 (...continued)
       himself is attacked by another in such a manner or under such
       circumstances as to furnish reasonable grounds for apprehending
       a design to take away his life or that of another person, or to do
       him or another person some great bodily harm, and there is
       reasonable grounds for believing the danger imminent, that such
       design will be accomplished, and the person assaulted has
       reasonable ground to believe, and does believe, such danger is
       imminent, he may act upon such appearances and without
       retreating, use deadly force against his assailant, if he has
       reasonable grounds to believe, and does believe, that use of such
       force is necessary in order to avoid the apparent danger; and the
       killing under such circumstances is excusable, although it may
       afterwards turn out, that the appearances were false, and that
       there was in fact neither design to do him some serious injury
       nor danger, that it would be done. But all of this the jury must
       judge from all the evidence and circumstances of the case.

             A Petitioner who is not the aggressor and has reasonable
      grounds to believe, and actually does believe, that he is in
      imminent danger of death or serious bodily harm from which he
      could save himself only by using deadly force against his
      assailant has the right to employ deadly force in order to defend
      himself. State v. Dinger, 624 S.E.2d 572 (W.Va. 2005) citing to
      Syl. Pt. 7, State v. Cain, 20 W.Va. 679 (1882), Syl. Pt. 6,
      Feliciano v. 7-Eleven, Inc. 210 W.Va. 740, 559 S.E.2d 713
      (2001).

              The Court instructs the jury that reasonable provocation
      means those certain acts committed against the Petitioner, which
      would cause a reasonable man or woman to use deadly force.
      Inherent in this concept is the further requirement that the
      provocation be such that it would cause a reasonable person to
      lose control of himself and act out of the heat of passion, and
      that he did in fact do so. State v. Morris, 142 W.Va. 303, 95
      S.E.2d 401; State v. Galford, 87 W.Va. 358, 105 S.E. 237; State
      v. Clifford, Syl. Pts. 10-11, 59 W.Va. 1, 52 S.E. 981.

                                      10
or to the trial court’s refusal to give the instructions he proposed. Thus, on appeal, he argues

that this Court should review this assignment of error under a plain error analysis. The plain

error doctrine “grants appellate courts, in the interest of justice, the authority to notice error

to which no objection has been made.” State v. Miller, 194 W.Va. 3, 17, 459 S.E.2d 114, 128

(1995). It has been explained as follows:

                       To trigger application of the “plain error” doctrine, there
               must be (1) an error; (2) that is plain; (3) that affects substantial
               rights; and (4) seriously affects the fairness, integrity, or public
               reputation of the judicial proceedings.

Id., at 7, 459 S.E.2d at 117, syl. pt. 7. See Id., at 17 n.23, 459 S.E.2d at 128 n.23 (stating that

“in West Virginia criminal cases[,] the sole bases for attacking an unobjected to jury charge

are plain error and/or ineffective assistance of counsel.”). It is the State’s contention,

however, that, under the circumstances of this case, the petitioner’s failure to object

constituted a waiver and, thus, plain error does not apply. We agree.



               This Court has previously established that

                      Under the “plain error” doctrine, “waiver” of error must
               be distinguished from “forfeiture” of a right. A deviation from
               a rule of law is error unless there is a waiver. When there has
               been a knowing and intentional relinquishment or abandonment
               of a known right, there is no error and the inquiry as to the effect
               of a deviation from the rule of law need not be determined. By
               contrast, mere forfeiture of a right-the failure to make timely
               assertion of the right-does not extinguish the error. In such a
               circumstance, it is necessary to continue the inquiry and to
               determine whether the error is “plain.”



                                                11
Miller, 194 W.Va. at 7, 459 S.E.2d at 117, syl. pt. 8. See Syl. Pt. 4, State v. Donley, 216

W.Va. 368, 607 S.E.2d 474 (2004). Upon review of the record below, it is clear that the

petitioner knowingly and intentionally relinquished the right to have the jury instructed in

the manner in which he now argues on appeal. The trial transcript reveals that at the end of

the first day of trial, the trial court advised the parties that he had completed the jury charge,

stating

                      I would ask you to read that over tonight. And in the
               morning, if you have – I know that I’ve received defense
               instructions, and I’ve tried to cover most of them.

                       So, all I want is additional instructions to the charge that
               I’ve done and any objections to the charge. So we’ll take those
               up first thing in the morning before we bring the jury in . . . .



               The following day, after the close of all the evidence, the trial court referred

the parties to the changes it had made to the jury charge. In response thereto, the petitioner’s

counsel unequivocally stated, “Your Honor, we’ve reviewed it and we’re perfectly fine with

it. No objections.” Following a recess in the proceedings, the trial court revisited the issue

with counsel, stating, “again, for purposes of the record, the charge that I have prepared, as

I understand, the Defendant has no objection or exceptions to the charge. Is that correct . .

. ?” Counsel for the petitioner replied in the affirmative.



               The record is, therefore, clear that the petitioner twice assured the trial court,

after reviewing the completed jury charge, that he was satisfied with its contents and had no

                                               12
objection. Therefore, the petitioner knowingly and intelligently waived any right to have the

jury instructed in the manner proposed in this appeal. Accordingly, the plain error doctrine

does not apply.



              B. Admission of Robert White’s Prior Statement to Police

              We next address the petitioner’s argument that the trial court erred by allowing

the State to improperly impeach its own witness, Robert White (the petitioner’s son) by

introducing into evidence the prior statement he gave to police. The petitioner contends that

the statement his son gave to the police was inconsistent with the testimony he gave at trial

and was used as substantive evidence by the State in violation of this Court’s holding in State

v. Collins, 186 W.Va. 1, 409 S.E.2d 181 (1990).



              This Court held in syllabus point two of Collins that

              [a] prior statement of a witness, even if given under oath, during
              the course of a police interrogation is not a statement made
              subject to the penalty of perjury or during a trial, hearing, or
              other proceeding as required by Rule 801(d)(1)(A) of the West
              Virginia Rules of Evidence.

186 W.Va. at 2, 409 S.E.2d at 183. As such, the statement cannot be used as substantive

evidence. Id., at 3, 409 S.E.2d at 183, syl. pt. 1, in part. Nonetheless, “Rule 607 of the West

Virginia Rules of Evidence allows a party, including the one who called the witness, to

impeach a witness by a prior inconsistent statement.” Id., at syl. pt. 3. When a party seeks

to use a prior out-of-court statement to impeach a witness’s credibility, the trial court is

                                              13
required, even in the absence of a request, to give a cautionary instruction advising the jury

that the statement cannot be considered as substantive evidence. Id., at 10, 409 S.E.2d at

190. The petitioner asserts that the trial court failed to give such an instruction and thereby

committed plain error.



              This Court recognized in Collins that the failure to give such a cautionary

instruction is subject to a plain error analysis. Id. However, upon review of the record, we

find that in this instance, the petitioner waived his right to assert such error. Miller, 194

W.Va. at 7, 459 S.E.2d at 117, syl. pt. 8. See also Syl. Pt. 2, State v. McWilliams, 177 W.Va.

369, 371, 352 S.E.2d 120, 122 (1986) (quoting Syl. Pt. 2, State v. Bowman, 155 W.Va. 562,

184 S.E.2d 314 (1971) (A party “‘will not be permitted to complain of error in the admission

of evidence which he offered or elicited, and this is true even of a defendant in a criminal

case.’”). In that regard, the record shows that during the cross-examination of Corporal Ron

Thomas, who testified prior to the petitioner’s son, counsel for the petitioner told Corporal

Thomas that he could utilize the statement of petitioner’s son to answer a question. Further,

the record reflects that the petitioner relied upon the prior statement of his son during his




                                              14
closing argument, referring directly to it.15 Given the fact that the petitioner utilized his son’s

prior statement, we find that he has waived any right to claim any error in its admission.16



                               C. Sufficiency of the Evidence

               The petitioner contends that the evidence presented at trial was insufficient to

prove beyond a reasonable doubt that he did not act in self-defense or to support a jury

conviction of first degree murder. In reviewing criminal convictions on appeal, this Court

has held as follows:

                       “‘The function of an appellate court when reviewing the
               sufficiency of the evidence to support a criminal conviction is to


       15
         During closing argument, the petitioner’s counsel directed the jury to “[r]ead . . .
Robert’s statement. Robert says Harvey Hersman started punching his dad again, and the
fight starts back up and then he goes to get a gun.” The petitioner’s counsel further stated,
with regard to Robert White’s statement to police, that “he gave [the police] a statement that
they thought helped them. Look at that statement. It says he, Harvey Hersman, was the
aggressor.”
       16
          Upon reviewing the prior statement of the petitioner’s son, we were also unable to
conclude that the petitioner’s self-defense theory was substantially prejudiced by the
admission thereof. In comparing the statement the petitioner’s son provided to police with
his trial testimony, it is apparent that it was consistent with his trial testimony that he
accompanied his father to Mr. Hersman’s home in order to collect his belongings from his
former wife; that, when the petitioner’s son entered the victim’s home, the petitioner was
holding the victim down on the couch; that it was the victim who began hitting the petitioner
when the two men got up from the couch; and that, after the petitioner’s son entered, the
petitioner asked him to pick up the opened knife that was lying on the floor. The testimony
of the petitioner’s son and his prior statement were also consistent insofar as the petitioner’s
son stated that he observed the victim retrieve a gun; that the petitioner grabbed the gun; and
that the victim retrieved a second gun and fired a shot. The petitioner’s son further testified
that, given these circumstances, the petitioner would not have been able to leave the home
alive without shooting the victim.

                                                15
              examine the evidence admitted at trial to determine whether
              such evidence, if believed, is sufficient to convince a reasonable
              person of the defendant’s guilt beyond a reasonable doubt. Thus,
              the relevant inquiry is whether, after viewing the evidence in the
              light most favorable to the prosecution, any rational trier of fact
              could have found the essential elements of the crime proved
              beyond a reasonable doubt.’ Syl. Pt. 1, State v. Guthrie, 194
              W.Va. 657, 461 S.E.2d 163 (1995).” Syl. Pt. 1, State v. Juntilla,
              227 W.Va. 492, 711 S.E.2d 562 (2011).

Syl. Pt. 8, State v. Stone, 229 W.Va. 271, 728 S.E.2d 155 (2012). Furthermore,

                     “‘A criminal defendant challenging the sufficiency of the
              evidence to support a conviction takes on a heavy burden. An
              appellate court must review all the evidence, whether direct or
              circumstantial, in the light most favorable to the prosecution and
              must credit all inferences and credibility assessments that the
              jury might have drawn in favor of the prosecution. The evidence
              need not be inconsistent with every conclusion save that of guilt
              so long as the jury can find guilt beyond a reasonable doubt. [ ]
              Credibility determinations are for a jury and not an appellate
              court. Finally, a jury verdict should be set aside only when the
              record contains no evidence, regardless of how it is weighed,
              from which the jury could find guilt beyond a reasonable doubt.’
              Syl. Pt. 3, in part, State v. Guthrie, 194 W.Va. 657, 461 S.E.2d
              163 (1995).” Syl. Pt. 2, State v. Juntilla, 227 W.Va. 492,711
              S.E.2d 562 (2011).

Stone, 229 W.Va. at 273, 728 S.E.2d at 158, syl. pt. 9. See Syl. Pt. 5, State v. Bailey, 151

W.Va. 796, 155 S.E.2d 850 (1967) (“‘“To warrant interference with a verdict of guilt on the

ground of insufficiency of evidence, the court must be convinced that the evidence was

manifestly inadequate and that consequent injustice has been done.” Point 1 Syllabus, State

v. Bowles, 117 W.Va. 217 (185 S.E. 205).’ Part, Point 4 Syllabus, State v. Etchell, 147

W.Va. (338) 339 (127 S.E.2d 609)”). With the foregoing standards of review in mind, we



                                              16
proceed to address the petitioner’s contention that the evidence was insufficient to support

his conviction.



              As indicated above, the petitioner argues that the evidence admitted at trial was

insufficient to prove to a rational jury beyond a reasonable doubt that he did not kill the

victim in self-defense or to support his conviction of first degree murder. In support of these

arguments, the petitioner states that the evidence demonstrated that he went to the victim’s

house to retrieve some of his personal property from his former wife; that the victim shot at

him on several prior occasions; that he entered the home unarmed; and that the victim shot

at both him and his son with one of two guns he had in his possession. The petitioner further

contends that the evidence showed that he was not the aggressor; that he shot the victim

because the victim was reaching for a gun and he feared for his life; and that, as his son

testified at trial, the petitioner would not have been able to leave the victim’s home alive

without shooting him. However, the State argues that, when viewed in the light most

favorable to the prosecution, the evidence proved beyond a reasonable doubt that the

petitioner did not act in self-defense when he killed the victim by shooting him three times

in the head. Likewise, the State argues that, viewing the evidence in the light most favorable

to the prosecution, it was sufficient to prove, beyond a reasonable doubt, the elements of first

degree murder.



                                    1. Self-Defense

                                              17
              It is well established that

                      “[o]nce there is sufficient evidence to create a reasonable
              doubt that the killing resulted from the defendant acting in self-
              defense, the prosecution must prove beyond a reasonable doubt
              that the defendant did not act in self-defense.” Syl. Pt. 4, State
              v. Kirtley, 162 W.Va. 249, 252 S.E.2d 374 (1978).

Syl. Pt. 6, State v. Harden, 223 W.Va. 796, 679 S.E.2d 628 (2009). Furthermore,

                      “[i]t is peculiarly within the province of the jury to weigh
              the evidence upon the question of self-defense, and the verdict
              of a jury adverse to that defense will not be set aside unless it is
              manifestly against the weight of the evidence.” Syllabus point
              5, State v. McMillion, 104 W.Va. 1, 138 S.E. 732 (1927),
              [overruled on other grounds, State v. Harden, 223 W.Va. 796,
              679 S.E.2d 628 (2009)].”

Syl. Pt. 2, State v. Whittaker, 221 W.Va. 117, 650 S.E.2d 216 (2007). See State v. Clark, 175

W.Va. 58, 62, 331 S.E.2d 496, 500 (1985) (“We have historically been reluctant to interfere

with a jury verdict rejecting a claim of self-defense”).



              At the outset, we note that there is no dispute that the evidence in this case

raised a jury question as to whether the petitioner acted in self-defense. The evidence

presented at trial demonstrated that the petitioner had a particular and strong dislike for Mr.

Hersman because, among other things, he believed that he was carrying on a long-term love

affair with his former wife and, further, had shot at the petitioner in the past. Nevertheless,

the petitioner went to Mr. Hersman’s home looking for Ms. White. The petitioner admitted

to police that when he entered the home, he had a knife and told Mr. Hersman, “you know

we got a problem . . . .” The police found an opened knife underneath the victim’s body.

                                              18
Further, both Ms. White and the petitioner’s son saw the petitioner–who was substantially

larger in size than the victim–holding the victim down on the couch. Mr. Hersman called out

to Ms. White for help. Even though the petitioner’s son tried to persuade his father to leave

the home after the men got up from the couch, the petitioner, instead, ran after the victim into

the kitchen. After grabbing the first gun out of the victim’s hand, the petitioner again ignored

his son’s plea to leave the home. Eventually, the petitioner knocked the second gun from the

victim’s hand, fired the first gun, and, upon realizing there were no bullets in the chamber,

“shucked the shell in [it]” and shot the victim three times in the head. It is undisputed that

the petitioner never sought medical assistance for the victim or contacted law enforcement.

Instead, he left the victim there alone, returned to his own home, and buried the murder

weapon.



              “The jury is the trier of the facts and in performing that duty it is the sole judge

as to the weight of the evidence and the credibility of the witnesses.” Bailey, 151 W.Va. at

796, 155 S.E.2d at 850, syl. pt. 2. Viewing the evidence in the light most favorable to the

prosecution, and crediting all inferences and credibility assessments that the jury might have

drawn in favor of the prosecution, this Court concludes that the evidence was more than

sufficient for the jury to find that the prosecution proved beyond a reasonable doubt that the

petitioner did not act in self-defense. See Stone, 229 W.Va. at 273, 728 S.E.2d at 158, syl.

pt. 9.



                                               19
                                 2. First Degree Murder

              We next address the petitioner’s argument that the evidence in this case was

insufficient to sustain his conviction of first degree murder. The petitioner contends that the

State failed to prove, beyond a reasonable doubt, that he acted with malice, deliberation, and

premeditation in killing Mr. Hersman. The State counters, however, that there was more

than sufficient evidence to prove that Mr. Hersman was killed as a result of the petitioner’s

specific intent to kill and that Mr. Hersman’s homicide was deliberate and premeditated.



              This Court has previously held that

                     [w]here there has been an unlawful homicide by shooting
              and the State produces evidence that the homicide was a result
              of malice or a specific intent to kill and was deliberate and
              premeditated, this is sufficient to support a conviction for first
              degree murder.

Syl. Pt. 3, State v. Hatfield, 169 W.Va. 191, 198-99, 286 S.E.2d 402, 408 (1982). See also

State v. Bradford, 199 W.Va. 338, 347, 484 S.E.2d 221, 229 (1997). With respect to malice,

this Court has explained that

              [t]he customary manner of proving malice in a murder case is
              the presentation of evidence of circumstances surrounding the
              killing. State v. Starkey, 161 W.Va. at 522, 244 S.E.2d at 223.
               Such circumstances may include, inter alia, the intentional use
              of a deadly weapon, State v. Toler, 129 W.Va. 575, 579-80, 41
              S.E.2d 850, 852-53 (1946), words and conduct of the accused,
              State v. Hamrick, 112 W.Va. at 166-67, 163 S.E. at 873, and,
              evidence of ill will or a source of antagonism between the
              defendant and the decedent, State v. Brant, 162 W.Va. 762, 252
              S.E.2d 901, 903 (1979).


                                              20
State v. Evans, 172 W.Va. 810, 813, 310 S.E.2d 877, 879 (1983). As for premeditation and

deliberation, “there must be some evidence that the defendant considered and weighed his

decision to kill.” Guthrie, 194 W.Va. at 675, 461 S.E.2d at 181.

                      Although premeditation and deliberation are not
              measured by any particular period of time, there must be some
              period between the formation of the intent to kill and the actual
              killing, which indicates the killing is by prior calculation and
              design. This means there must be an opportunity for some
              reflection on the intention to kill after it is formed.

Id., 194 W.Va. at 664, 461 S.E.2d at 170, syl. pt. 5.



              The existence of malice, as well as premeditation and deliberation, is a question

of fact reserved for the jury. State v. Hutchinson, 215 W. Va. 313, 322, 599 S.E.2d 736, 745

(2004); Syl. Pt. 4, State v. Hamrick, 112 W.Va. 157, 163 S.E. 868 (1932). In this case, there

was sufficient evidence from which the jury could have found the existence of these elements

of first degree murder. With regard to malice, the petitioner’s feeling of ill-will toward the

victim was established from his statement to the police. As set forth above, the petitioner

admitted telling the victim, “you know we got a problem” and also told police that “[s]ome

things that he’s done to me that I mean I just don’t like the guy at all. . . . he’s dirty[.]”

Indeed, the evidence proved that the petitioner strongly disliked the victim and had a volatile

history with him involving the petitioner’s former wife.




                                              21
              As for premeditation and deliberation, the evidence showed that the petitioner

went to the victim’s house with a knife in hand and the police found an opened knife lying

underneath Mr. Hersman’s body. Further, the petitioner’s son testified that he attempted to

get his father to leave Mr. Hersman’s house three times. Instead of leaving, the petitioner

followed the victim into his kitchen. Critically, the petitioner proceeded to disarm the victim

and then loaded the empty gun and fired a shot into the victim’s head. The victim did not die

from the first shot.17 The petitioner then moved closer to the victim and shot him two more

times in the head at close range. Thereafter, rather than calling for help, the petitioner left

the victim’s house and buried the murder weapon. When this evidence is viewed in the light

most favorable to the prosecution, it was clearly sufficient to prove first degree murder

beyond a reasonable doubt.



                               D. Prosecutorial Misconduct

              Next, we address the petitioner’s assignment of error that the prosecutor made

improper comments to the jury regarding Kathy White’s testimony that the victim had a blue

pill crusher in his home. The petitioner argues that the prosecutor deliberately misled the

jury about whether, in fact, a pill crusher existed, thereby damaging the credibility of Ms.

White’s testimony at trial.




       17
        See supra n.10.

                                              22
               As indicated previously, upon leaving the victim’s home after the shooting, the

petitioner took a pill crusher and, along with the gun he used to kill Mr. Hersman, buried it

on the property where he lived. Prior to trial, the parties agreed that the State would not

introduce evidence of the pill crusher or the fact that the petitioner took it and buried it.

However, during the course of Ms. White’s testimony, she described the victim as a drug

abuser and dealer of methamphetamine and testified that, on the night in question, he was

“[k]ind of out of his mind a little bit[,]” (i.e., high on drugs) before the petitioner arrived. In

further describing what Mr. Hersman was doing before the petitioner arrived, Ms. White

testified that he was sitting at his computer table, which had on it a small blue pill crusher.

Following this testimony, the State advised the trial court that it intended to introduce

evidence that the petitioner buried the pill crusher with the gun because Ms. White had raised

the issue of the victim’s drug use. Ultimately, however, the trial court ordered the parties to

“stay away from” the pill crusher. Thereafter, during the State’s final argument, the

prosecutor stated to the jury the following:

               Kathy wants you to believe that there was a pill crusher, a blue
               pill crusher back there by the–they was snorting meth. The state
               police investigated that. They didn’t collect a blue pill crusher
               from that house.



               It is the petitioner’s contention that the prosecutor deliberately and willfully

lied to the jury in an effort to discredit the testimony of Ms. White, the petitioner’s only

defense witness. The State counters that, although arguably improper, the petitioner failed


                                                23
to object to the prosecutor’s comment about the pill crusher at the time it was made;

therefore, on appeal, this Court must review the petitioner’s argument for plain error. See

Miller, 194 W.Va. at 7, 459 S.E.2d at 117, syl. pt. 7. The State argues that, given the

evidence presented at trial, it is clear that the substantial rights of the petitioner were not

affected by the prosecutor’s remarks and, accordingly, there was no plain error. See Id.



              This Court has previously stated that “[a] judgment of conviction will not be

set aside because of improper remarks made by a prosecuting attorney to a jury which do not

clearly prejudice the accused or result in manifest injustice.” Syl. Pt. 5, State v. Sugg, 193

W.Va. 388, 456 S.E.2d 469 (1995). See also Syl. Pt. 5, State v. McCracken, 218 W.Va. 190,

624 S.E.2d 537 (2005). Indeed, “[t]he test is whether the remarks ‘so infected the trial with

unfairness as to make the resulting conviction a denial of due process.’” Sugg, 193 W.Va.

at 404, 456 S.E.2d at 485. The determination of whether improper prosecutorial argument

“has so prejudiced the trial process as to require reversal must be gauged from the facts of

each trial.” Id., 193 W.Va. at 405, 456 S.E.2d at 486. As we held in syllabus point six of

Sugg,

                      Four factors are taken into account in determining
              whether improper prosecutorial comment is so damaging as to
              require reversal: (1) the degree to which the prosecutor’s
              remarks have a tendency to mislead the jury and to prejudice the
              accused; (2) whether remarks were isolated or extensive; (3)
              absent the remarks, the strength of competent proof introduced
              to establish the guilt of the accused; and (4) whether the
              comments were deliberately placed before the jury to divert
              attention to extraneous matters.

                                              24
193 W.Va. at 393, 456 S.E.2d at 474. See also Syl. Pt. 8, State ex rel. Kitchen v. Painter, 226

W.Va. 278, 700 S.E.2d 489 (2010); McCracken, 218 W.Va. at 192, 624 SE.2d at 539, syl.

pt. 4.



              In the case sub judice, although the prosecutor’s comment that the police did

not find a blue pill crusher at the victim’s home was technically true, it was, nevertheless,

misleading. However, the comment was isolated and there is no evidence that it was

deliberately placed before the jury for the purpose of diverting attention to extraneous

matters. Furthermore, absent the remarks, and as previously discussed herein, the evidence

presented at trial was more than sufficient to establish the petitioner’s guilt of first degree

murder and to prove, beyond a reasonable doubt, that the petitioner did not act in self-

defense.18


         18
          We note that the petitioner alleges several other instances of prosecutorial
misconduct–all but one of which was objected to at trial. Because we find them to be totally
without merit, they will not be addressed in detail. First, the petitioner argues that, during
closing argument, the prosecutor improperly commented on the petitioner’s refusal to testify
by stating that the petitioner, “through his attorney, says this was in self-defense” and by then
specifically referring to the petitioner’s taped statement to police. As previously indicated,
the petitioner’s statement was admitted into evidence without objection and, based upon our
review of the record, the prosecutor simply read portions of it to the jury. The petitioner
offers no supporting legal authority prohibiting a prosecutor from relying on an accused’s
properly-admitted statement when the accused elects not to testify.
        The petitioner further argues that the prosecutor failed to disclose exculpatory
evidence that the victim’s girlfriend “moved” the body when she arrived at his home after
the petitioner left, thereby contaminating the crime scene. Prior to trial, the victim’s
girlfriend executed an affidavit in which she stated that, upon finding the body, she touched
it to see if the victim would respond but that she did not move it in any way. The trial court
                                                                                   (continued...)

                                               25
       18
          (...continued)
properly concluded that this evidence was not exculpatory and that there was no misconduct
by the prosecutor.
        The petitioner then argues that the prosecutor engaged in wild speculation designed
to inflame the jury by focusing on the knife that the petitioner stated he gave to his son, who
testified that he picked it up from the floor of the victim’s home. As previously noted,
however, the petitioner’s own statement was internally inconsistent in that he told police that
when he walked into Mr. Hersman’s home, “I did have a knife[,] I did have a weapon” but
then later claimed that he gave the knife to his son before entering. This Court has stated that
a prosecutor may argue all reasonable inferences from the evidence. State v. Messer, 223
W.Va. 197, 203, 672 S.E.2d 333, 339 (2008).
        The petitioner also alleges that the prosecutor improperly elicited extraneous,
irrelevant and highly prejudicial testimony from the investigating officer regarding whether
the officer could return to the victim’s home to collect specific evidence about which he was
questioned by the petitioner’s counsel. In response to the prosecutor’s question, the officer
testified that he was unable to collect the evidence from the victim’s home because “[t]hat
house mysteriously caught on fire and burnt to the ground.” The petitioner contends that, in
asking this question, the prosecutor “slyly impl[ied]” and “insert[ed] [his] own belief that
Petitioner was somehow responsible for this mysterious burning.” The petitioner also
contends that the prosecutor further inflamed the jury by eliciting testimony from this same
officer regarding the severe damage that is caused by the type of ammunition used in the gun
that killed Mr. Hersman even though the gun and ammunition belonged to the victim.
Additionally, the petitioner claims that the prosecutor employed uncalled-for sarcasm when
asking the petitioner’s son whether the victim told the petitioner to get out of his house
during the altercation. The allegedly improper remarks about which the petitioner now
complains–if, in fact, they were improper–did not clearly prejudice the petitioner or result
in manifest injustice such that his conviction should be set aside. Sugg, 193 W.Va. at 393,
456 S.E.2d at 474, syl. pt. 5.
        Finally, the petitioner argues that the prosecutor improperly asked one of the
investigating officers if the victim gave a statement as to how the fight between the men
began. Unlike the above-described instances of alleged prosecutorial misconduct, the
petitioner timely objected to this line of questioning, arguing that the prosecutor was “trying
to play [to] the jury with the fact that Hersman died in this fight.” The trial court overruled
the objection on the ground that the question was asked in the context of the officer’s
explanation of what evidence the police relied upon in determining who started the fight.
The trial court further indicated that it was the petitioner who first inquired as to what
evidence formed the basis of the officer’s opinion in this regard. This Court has explained
that “[a] trial court’s evidentiary rulings . . . are subject to review under an abuse of
                                                                                  (continued...)

                                              26
                                    E. Juror Misconduct

              Finally, we address the petitioner’s argument that he should have been granted

a new trial based upon evidence which he claims shows that at least one juror–and perhaps

the entire jury panel–predetermined his guilt prior to the close of all the evidence.

Specifically, the petitioner argues that Juror Denis Paschke possessed an unassailable bias

and prejudice which prevented her from impartially considering self-defense as a valid

justification for shooting the victim, and as a result, he was denied his constitutional right to

a fair and impartial jury. The State counters that the petitioner has completely failed to carry

his burden of proving any prejudice by the presence of Juror Paschke on the jury. We agree.



              This Court has previously established that “on a motion for a new trial, the

burden is on the complaining party to show that he or she has been prejudiced by the

presence of the juror on the jury.” Blankenship v. Mingo Cnty. Economic Opportunity

Comm’n., 187 W.Va. 157, 163, 416 S.E.2d 471, 477 (1992). This Court has further held that

                     “A motion for a new trial on the ground of the
              misconduct of a jury is addressed to the sound discretion of the
              court, which as a rule will not be disturbed on appeal where it
              appears that defendant was not injured by the misconduct or
              influence complained of.” Syllabus Point 7, in part, State v.
              Johnson, 111 W.Va. 653, 164 S.E. 31 (1932).



       18
         (...continued)
discretion standard.” Syl. Pt. 4, in part, State v. Roussadakis, 204 W.Va. 58, 61, 511 S.E.2d
469, 472 (1998). The petitioner has failed to show any abuse of discretion by the trial court
in admitting this evidence.

                                               27
Syllabus, State v. Gilliam, 169 W.Va. 746, 289 S.E.2d 471 (1982). Moreover, this Court

reviews a trial court’s order

              concerning a new trial and its conclusion as to the existence of
              reversible error under an abuse of discretion standard, and we
              review the circuit court’s underlying factual findings under a
              clearly erroneous standard.

Syl. Pt. 3, in part, State v Vance, 207 W.Va. 640, 535 S.E.2d 484 (2000).



              This Court has thoroughly reviewed the testimony presented with regard to the

petitioner’s allegations of juror misconduct.19 The petitioner presented the testimony of his

cousin, Shannon Atkins-George, who testified that, on the evening of the first day of trial,

Juror Paschke came to her home on an unrelated matter20 and, among other things, revealed

to her that she was sitting on the petitioner’s jury; that she and the other jurors had already

determined that he “was nothing but a cold-blooded murderer;” and that she believed that

“once you pull the trigger, you’re a murderer.” In contrast to Ms. Atkins-George’s

testimony, Juror Paschke unequivocally denied being at Ms. Atkins-George’s home at any

time during the course of the trial and further denied making the above-described statements

to her. Significantly, the State presented the testimony of several neutral witnesses who

provided objective testimony that was directly contrary to certain testimony given by Ms.


       19
        A hearing on the petitioner’s post-trial motion for a new trial was conducted on May
5 and 27, 2011, and the transcript thereof is a part of the record herein.
       20
        Juror Paschke is related by marriage to Ms. Atkins-George’s young son and,
according to Ms. Atkins-George, the purpose of her visit was to inquire about him.

                                              28
Atkins-George; that seriously called into question her credibility; and that tended to disprove

her claims that Juror Paschke acted improperly while serving on the petitioner’s jury panel.

In short, as the trial court determined in its order denying the petitioner’s motion for a new

trial, “the juror violations alleged by the defendant in his Motion for a New Trial were not

shown to have occurred.” The trial court’s finding of fact in this regard is not clearly

erroneous and, further, the circuit court did not abuse its discretion in denying the petitioner’s

motion for a new trial based upon juror misconduct.



                                        IV. Conclusion

               For the reasons stated above, the petitioner’s conviction of first degree murder

in the Circuit Court of Nicholas County is hereby affirmed.

                                                                                       Affirmed.




                                               29